NOT PRECEDENTIAL

             UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT
                      ______________

                     Nos. 13-1355 & 13-1356
                        ______________

                UNITED STATES OF AMERICA


                                v.

          JAIME LYNN SNYDER a/k/a Jamie Lynn Snyder

                    JAIME LYNN SNYDER,

                                    Appellant
                        _______________

            Appeal from the United States District Court
                     for the District of Delaware
          (Nos. 1-11-cr-00097-001 and 1-12-cr-00052-001)
             District Judge: Honorable Sue L. Robinson
                           ______________

            Submitted Under Third Circuit LAR 34.1(a)
                       December 9, 2013

Before: McKEE, Chief Judge, FUENTES and CHAGARES Circuit Judges

                (Opinion Filed: December 13, 2013)

                        ______________

                           OPINION
                        ______________
MCKEE, Chief Judge

       Defendant Jaime Lynn Snyder appeals her judgment of conviction, and her

counsel has submitted a brief and motion to withdraw pursuant to Anders v. California,

386 U.S. 738 (1967). For the reasons that follow, we will grant counsel’s motion to

withdraw and affirm the conviction and sentence.1

                                             I.

       Because we write primarily for the parties who are familiar with this case, we need

not recite the procedural history or underlying facts.

       Snyder pled guilty to one count of copyright infringement in violation of 17

U.S.C. § 506(a)(1)(A) and 18 U.S.C. § 2319(b)(1), and she pled guilty to one count of

identity theft in violation of 18 U.S.C. §§ 1028(a)(7) and (b)(1)(D) in a consolidated, but

unrelated case. She was sentenced to forty-six months’ imprisonment on both counts to

be served concurrently, followed by a consecutive sentence of twelve months’

imprisonment pursuant to 18 U.S.C. § 3147. She appeals and her counsel seeks to

withdraw pursuant to Anders.2

                                             A.

       “Under Anders v. California, 386 U.S. 738 (1967), counsel may seek to withdraw

from representing an indigent criminal defendant on appeal if there are no nonfrivolous

issues to appeal.” Simon v. Gov't of the V.I., 679 F.3d 109, 114 (3d Cir. 2012). The


1
  The District Court had subject matter jurisdiction pursuant to 18 U.S.C. § 3231, and we
have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742.
2
  Defendant did not exercise her option to file a pro se brief in response. See 3d Cir.
L.A.R. 109.2(a) (2011).
                                              2
request to withdraw “must, however, be accompanied by a brief referring to anything in

the record that might arguably support the appeal.” Anders, 386 U.S. at 744; see also 3d

Cir. L.A.R. 109.2(a) (2011). When counsel submits an Anders brief, this Court

undertakes a two part inquiry pursuant to L.A.R. 109.2(a): “‘(1) whether counsel

adequately fulfilled [Third Circuit Local Appellate Rule 109.2's] requirements; and (2)

whether an independent review of the record presents any nonfrivolous issues.’” United

States v. Coleman, 575 F.3d 316, 319 (3d Cir. 2009) (quoting United States v. Youla, 241
F.3d 296, 300 (3d Cir. 2001)) (alterations own).

       To adhere to L.A.R. 109.2(a), counsel is required “(1) to satisfy the court that

counsel has thoroughly examined the record in search of appealable issues, and (2) to

explain why the issues are frivolous.” Youla, 241 F.3d at 300 (citing United States v.

Marvin, 211 F.3d 778, 780 (3d Cir. 2000)). Although we exercise plenary review to

determine whether any nonfrivolous grounds for appeal exist, Simon, 679 F.3d at 114,

“[w]here the Anders brief initially appears adequate on its face,” our review of the record

is guided “by the Anders brief itself.” Youla, 241 F.3d at 301.

       Upon thorough review of counsel’s Anders brief, we conclude that there are

“sufficient indicia that [counsel] thoroughly searched the record and the law in service of

[her] client so that we might confidently consider only those objections raised.” Youla,
241 F.3d at 301 (quoting Marvin, 211 F.3d at 781). Counsel’s brief evinces a clear

command of the record, and ultimately provides a clear explanation as to why controlling

law renders frivolous the single issue identified. That issue is whether Snyder’s sentence

is procedurally and substantively reasonable.

                                             3
                                             B.

       “We review the procedural and substantive reasonableness of the sentence for

abuse of discretion.” United States v. Kluger, 722 F.3d 549, 566 (3d Cir. 2013). District

courts “follow a three-step sentencing process.” Id. Courts 1) “must continue to

calculate a defendant's Guidelines3 sentence precisely as they would have before Booker[,

543 U.S. 220 (2005)],” 2) “must formally rule on the motions of both parties and state on

the record whether they are granting a departure and how that departure affects the

Guidelines calculation, and take into account our Circuit's pre-Booker case law, which

continues to have advisory force,” and 3) must “exercise their discretion by considering

the relevant [18 U.S.C.] § 3553(a) factors . . . in setting the sentence they impose

regardless whether it varies from the sentence calculated under the Guidelines.” Kluger,
722 F.3d at 566 (citations and internal quotations omitted).

       A sentence is procedurally reasonable if, for instance, the Guidelines range is

properly calculated and treated as advisory, the § 3553(a) factors were considered, the

sentence was not based on clearly erroneous factual findings, and the chosen sentence

was adequately explained. United States v. Tomko, 562 F.3d 558, 567 (3d Cir. 2009) (en

banc) (citation omitted). “[I]f the district court's sentence is procedurally sound, we will

affirm it unless no reasonable sentencing court would have imposed the same sentence on

that particular defendant for the reasons the district court provided.” Id. at 568.




3
 U.S. Sentencing Guidelines Manual §§ 1B1.1–8F1.1 (2012) [hereinafter “Guidelines”
or “U.S.S.G.”].
                                              4
       The applicable Guideline range was seventy to eighty-seven months. Snyder

objected to the calculation, arguing that the stipulated loss figure of $971,935.10 was

appropriate to use for the offense level enhancement calculation under U.S.S.G. §

2B1.1(b)(1). The District Court resolved the objection in Snyder’s favor by utilizing the

plea agreement figure. See, e.g., United States v. Tilley, 786 F. Supp. 2d 862, 867. The

resulting offense level of twenty-one was correctly calculated, resulting in a Guidelines

range of forty-six to fifty-seven months. See U.S.S.G. § 2B1.1(b)(1)(H) & ch. 5, pt. A

Sentencing Table.

       The District Court explained that it considered the Guidelines’ “advisory”

sentence and the § 3553(a) factors. The court thoroughly explored Snyder’s personal

history and characteristics, and further explained that the record before it informed its

consideration of the remaining factors. See United States v. Clark, 726 F.3d 496, 502 (3d

Cir. 2013) (“[A] district court need not discuss and make findings as to each of the §

3553(a) factors so long as the record makes clear that the court has taken them into

account.” (citations and quotations omitted)). The court properly added a twelve month

sentencing enhancement to be served consecutively for the offense committed while on

release. See 18 U.S.C. § 3147. The court then concluded that it had no reason to depart

from the advisory sentence. In sum, we are satisfied the sentence is procedurally

reasonable.

       Moreover, since the court appropriately considered the § 3553(a) factors and the

resulting sentence is at the bottom end of the Guidelines range, we are also satisfied that



                                              5
Snyder’s sentence is substantively reasonable. See id. at 568. Thus, as defense counsel

suggests, pursuing that issue would be frivolous.

                                            II.

Accordingly, because no nonfrivolous grounds for appeal exist, counsel fulfilled her

obligation under Anders and we will therefore grant her motion to withdraw. For the

same reason, we will affirm the judgment of the District Court.




                                            6